DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,155,685. Although the claims at issue are not identical, they are not patentably distinct from each other.
Patented claim 1 recites a method of crosslinking an acrylic emulsion, wherein the patented process comprises the same steps and utilizes the same reagents as required by the instant claims (for claim 1, 16). The patented claim further states that the pH of the system changes less than 0.6 over 60 days (for claims 3, 20), and that the base acrylic emulsion includes a permanent counterion (for claims 17, 18).
Regarding claims 2 and 4-15: Patented claims 2 to 14 overlap the scope of the instant claims.
Regarding claim 19: Note that 1) the instant claim 19 is written in product-by-process format and 2) the process recited in the patented claim reads on the process steps recited in the instant claim. One of ordinary skill in the art practicing the invention of patented claim 1 would therefore necessarily produce a film corresponding to the invention of the instant claim 19.
It is clear that all the elements of the instant claims are found in the patented claims.  The difference between the instant claims and the patented claims  lies in the fact that the patent claim includes more elements and is thus more specific.  Thus the invention of the patented claims is in effect a “species” of the “generic” invention of the instant claims.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the instant claims are anticipated by the patented claims, they are not patentably distinct from one another. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al, US4101493.
Nakagawa discloses the production of a crosslinkable emulsion comprising the steps of adding a polymer emulsion to a reaction vessel; adding an oligoester (meth)acrylate having at least two (meth)acryloyl groups, corresponding to the claimed (meth)acrylate crosslinker; applying the crosslinkable emulsion to a surface such as leather; evaporating the water, and crosslinking the emulsion to form a film on said surface (Column 2, lines 17-24; Column 12, lines 26-34; Column 13, lines 26-39; Column 14, lines 6-9). Said emulsion comprises a polymer such as a (meth)acrylic acid (co)polymer, corresponding to the claimed base acrylic emulsion. Further note that the prior art polymer emulsion is an oil-in water emulsion, and therefore corresponds to the claimed two-phase system comprising water and a phase of the acrylic emulsion.
The prior art does not particularly point to the production of a film wherein, during the process used to produce it, the viscosity of the two phase system is lower than the viscosity of the base emulsion.
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). "The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process  claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983) (MPEP § 2113).
The claimed invention reads on a structure that is a film comprising an ionic acrylic (co)polymer which is crosslinked using a (meth)acrylate crosslinker; the prior art renders obvious the production of such a film. Furthermore, the claim does not recite any limitations regarding the viscosity of the claimed film; rather, it only defines the two-phase system which is prepared as an intermediate in terms of this property. Given that the process steps include a step of removing water-which will eliminate the aqueous phase and convert the two-phase system to a single phase system-the final product is not required to contain the two phase system. The prior art renders obvious the production of a film which appears to be the same as that produced by the process recited in the claimed product-by-process steps; the burden is therefore shifted to applicant that the recited process steps result in an unobvious difference between the claimed invention and the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S LENIHAN whose telephone number is (571)270-5452. The examiner can normally be reached Mon.-Fri. 5:30-2:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY S LENIHAN/Examiner, Art Unit 1765                                                                                                                                                                                                        \

/IRINA S ZEMEL/Primary Examiner, Art Unit 1765